UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 March 25, 2013 (Date of Report - date of earliest event reported) EQUAL ENERGY LTD. (Exact Name of Registrant as Specified in Its Charter) Alberta, Canada (State or Other Jurisdiction of Incorporation or Organization) 001-34759 (Commission File Number) 98-0533758 (I.R.S. Employer Identification No.) 2600, 500 - 4th Avenue S.W. Calgary, Alberta Canada (Address of Principal Executive Offices) T2P 2V6 (Zip Code) (403)263-0262 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On March 25, 2013, Equal Energy Ltd. issued a press release responding to an unsolicited proposal, which press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No.Description 99.1News Release, dated March 25, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 26, 2013 EQUAL ENERGY LTD. By: /s/ Dell Chapman Name: Dell Chapman Title:SVP Finance
